ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_07_FR.txt. 139

OPINION DISSIDENTE DE M. CORDOVA
[Traduction ]

A mon grand regret, je suis en désaccord à la fois avec le raisonne-
ment et la conclusion de la Cour en cette affaire.

Le 18 mars 1054, les autorités judiciaires de la Suède ont orga-
nisé la tutelle de Marie Élisabeth Boll, une mineure domiciliée en
Suède et de nationalité néerlandaise. D’après la loi suédoise, cette

- tutelle vise uniquement l'administration des intérêts de la mineure
et ne s'étend pas à la garde et au contrôle de sa personne. Le 2 juin
1955, les mêmes autorités ont mis fin à cette tutelle, quand la Cour
suprême de Suède a définitivement donné décharge au curateur
{god man), nommé par les instances judiciaires inférieures.

Le 26 avril 1954, les autorités administratives suédoises, appli-
quant l’article 22 a) de la loi suédoise sur la protection de l’enfance
et de la jeunesse du 6 juin 1924, ont placé Marie Élisabeth Boil
sous le système dénommé skyddsuppfostran qui, d’après les deux
agents, doit se traduire en anglais par « protective upbringing » et
en français par « éducation protectrice ».

Cette mesure de protection — que les autorités suédoises main-
tiennent encore après quatre ans et demi — donne, d’après la loi
suédoise, la garde et le contrôle de la mineure à l’office suédois
des mineurs.

De leur côté, les autorités judiciaires aux Pays-Bas, appliquant
les lois néerlandaises, ont organisé la tutelle de la même mineure et,
le 5 août 1954, nommé tutrice Mme Catharina Postema. D’après le
droit néerlandais, le tuteur a le droit et le devoir d’assurer la garde
et le contrôle de la mineure.

Ni les autorités judiciaires suédoises, qui ont d’abord institué,
puis mis fin à la tutelle, ni les autorités administratives qui ont
institué l’éducation protectrice, n’ont, dans l’ensemble de leurs pro-
cédures, fait la moindre allusion à la Convention pour régler la
tutelle des mineurs, signée par leur pays et par les Pays-Bas le
I2 juin 1902, bien que l'existence de cette Convention leur eut été
signalée (par. 5, contre-mémoire suédois).

En mettant fin à la tutelle organisée par elles, les autorités

- suédoises ont appliqué leur propre loi de 1904 (contre-mémoire,
Annexe D a). Elles ont donc reconnu la tutrice néerlandaise, M™e
Catharina Postema, avec tous les droits d'administration des inté-
rêts de la mineure, mais, en fait, elle ont mise dans l’impossibilité
d'exercer son droit de garde et de contrôle de la personne de cette
mineure, celle-ci étant soumise au régime de l’éducation protectrice.
Le conseil de la Suède a tenté de justifier ce dédain de la Conven-
tion — parmi d’autres motifs moins importants, dont je ne crois

88
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) 140

pas utile de parler ici — par le motif principal que la Convention de
1902 ne devait pas être considérée comme applicable, parce que, la
loi suédoise sur l'éducation protectrice de 1924 étant une loi de
droit public et se rapportant à l’ordre public de l’État, cette loi
pouvait s'appliquer à tous les mineurs, suédois ou étrangers,
nonobstant les dispositions de la Convention.

L'arrêt de la Cour, bien que fondé sur des motifs différents,
aboutit à la même conclusion que la Convention de 1902 ne s’appli-
que pas au cas actuel.

Sans rejeter expressément la théorie de l’ordre public invoqué par
la Suède, l’arrêt repose sur la théorie que la loi de 1924 sur la
protection de l’enfance et de la jeunesse — sous l’autorité de la-
quelle a été instituée « l'éducation protectrice » maintenue encore à
ce jour — ayant un but et une portée différents de ceux de la
Convention n’en viole pas les dispositions, bien qu’en fait elle rende
impossible à la tutrice néerlandaise d’exercer pleinement ses droits
et de remplir ses devoirs, tels qu'ils découlent des lois néerlandaises
et de la Convention elle-même, attendu qu’elle lui refuse la garde
et le contrôle de la personne de Marie Elisabeth Boll.

Les deux théories, celle de l’ordre public et de la loi de droit
public, et celle de la portée et du but différents, ont le même effet
au regard d’une convention. L’une et l’autre permettent à l'État
partie au traité d’éviter de remplir les obligations prescrites par le
contrat international en invoquant ses propres lois. La théorie
adoptée par la Cour n’est rien d’autre que la même théorie de l’ordre
public sous un autre aspect, mais peut-être encore plus dangereux
dans ses implications. Il est vrai que l’arrêt n’exige pas que la loi
nationale soit une loi de droit public ou se rapporte à l’ordre public,
mais pour ce qui est d’accorder à un Etat signataire d’une conven-
tion la possibilité d’en violer les dispositions et les conséquences
légales naturelles, logiques et attendues, il ouvre la porte plus large
encore que ne le fait la théorie de l’ordre public à la possibilité
d’exciper des lois nationales contre la force obligatoire des traités.

A mon avis, il n'y a pas de loi nationale, quelle qu’en soit la
classification, de droit public ou privé, ou avec une portée et un but
différents qui, en face d’un traité relatif à la même matière, puisse
juridiquement réclamer priorité dans son application. Les lois de
procédure, les règles de fond du droit pénal, les lois politiques ou
fiscales, la réglementation des passeports et même les lois visant la
souveraineté d’un Etat sur son territoire sont parfois écartées et
suspendues par les dispositions des traités et, qui plus est — dans
certains cas —, par le droit international et par la courtoisie inter-
nationale seule, même en l’absence de toute disposition d’un traité.
Tel est le cas du régime des capitulations, des immunités pénales et
des exemptions fiscales diplomatiques et des transferts de territoire
par voie de traité. Dans tous ces cas, les dispositions d'un traité ou
d’une convention sont obligatoires pour les parties, nonobstant le
caractère de droit public de leurs lois internes affectées. Je pense

89
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) I4I

donc qu’on ne peut attacher grande valeur juridique à la propo-
sition d’après laquelle l’ordre public, ou une loi dont la portée
et le but sont différents de ceux d’un traité peuvent par eux-
mêmes être opposés à l'application d’une convention ou d'un traité,
neutralisant ainsi ses effets juridiques et pratiques. I] me semble
clair que la législation d’un Etat partie à un traité qui traite spécifi-
quement d'une question par ailleurs normalement réglée par ses
propres lois, doit s’incliner devant les dispositions d’un tel traité.

On a dit que les traités et les conventions ne peuvent être érigés
en obstacles au pouvoir d'un Etat partie à un tel contrat interna-
tional de légiférer pour l'avenir. L’argument ne vaut pas parce
qu’on peut généralement dénoncer les traités et conventions, lais-
sant les parties complètement libres de modifier leurs principes
législatifs et leurs lois. Même si, comme dans certains cas de trans-
fert de territoire, un traité ne peut être considéré comme susceptible
de dénonciation, cette restriction au pouvoir législatif qui résulte
pour un État partie au traité doit être considérée comme une consé-
quence acceptée de son plein gré par cet Etat.

On a également soutenu qu'il existe un principe bien connu d’in-
terprétation des traités relatifs aux conflits de lois nationales, ce
qu'on appelle les conventions de droit international privé, d’après
lequel les parties à ces traités ont le droit d’en ignorer les disposi-
tions en invoquant leurs propres lois de droit public ou leurs lois
relatives à l’ordre public. Je ne crois pas à l'existence d’un tel prin-
cipe de droit international public — seule loi applicable dans les
rapports entre nations; au contraire, j'ai toujours connu la règle
ancienne, vénérable et fondamentale: pacta sunt servanda, qui
interdit aux États de se libérer, par leurs propres décisions unila-
térales, des obligations conventionnelles résultant d’un traité qu'ils
ont signé. .

La place à donner aux lois nationales d’ordre public et à celles
qui ont un but et une portée différents, quelle qu'en soit la classi-
fication, dépend de l'interprétation du traité, mais quand cette
interprétation inclut évidemment dans ses dispositions une ques-
tion par ailleurs normalement réglementée par ces sortes de lois
nationales, on doit accorder priorité aux dispositions du traité.
Une décision en sens contraire signifierait l’anarchie complète dans
les rapports entre États, laisserait la force obligatoire des traités à
la décision unilatérale des autorités législatives, judiciaires et
administratives des États parties aux traités et, en fin de compte,
détruirait complètement la hiérarchie indispensable entre les lois
internes des Etats et celles de la législation internationale.

Dans l'interprétation d’un traité ou d’une convention, une juri-
diction internationale doit fixer la portée du consentement des
parties à cet instrument. Ce faisant, elle doit tenir compte de la
volonté réelle des États signataires, telle qu’elle est fixée par le
texte du traité lui-même, par les origines du contrat international,
ou par tout autre moyen dont elle dispose.

go
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) 142

Je suis d’accord avec la Cour pour dire que les parties à la Con-
vention de 1902 ont envisagé principalement des questions de
conflits de lois relatives à la tutelle et aussi qu'elles ont implicite-
ment exclu, généralement, toutes les lois nationales, publiques ou
ordinaires, traitant des questions différentes de la tutelle, telles que
les lois pénales, les lois d’organisation judiciaire et politique du
gouvernement, celles qui visent les passeports et peut-étre méme
la répression de la délinquance juvénile. Mais je suis convaincu
que toutes les questions relatives à la tutelle des mineurs, y com-
pris tous les effets légaux ou pratiques de la tutelle, comme la
garde et le contrôle des mineurs, les mesures visant la protection
et le bien-étre des enfants, doivent étre considérées comme rentrant
dans les termes de la Convention, bien qu’elles aient pu étre traitées
par des lois nationales de droit public, par des lois relatives à l’ordre
public de l'État, ou par des lois ayant un autre but et une autre
portée que la tutelle. L’arrét de la Cour, bien qu'il écarte la théorie
de l’ordre public et fonde son raisonnement sur la théorie du but et
de la portée différents de ceux du traité, essaie pourtant d’inter-
préter la Convention de 1902 en disant qu’elle avait simplement
pour objet de régler les conflits entre les lois nationales relatives
à la tutelle, matière étrangère à celle de la protection de l'enfance
et de la jeunesse et complètement différente de cette question, qui
est le seul but et le seul domaine de la loi suédoise du 6 juin 1924.
Je ne puis me rallier à cette proposition fondamentale.

A mon avis, la loi suédoise de 1924 — tout au moins en ce qui
concerne son article 22 a) — est bien loin d’avoir un but et une
portée différents de ceux de la Convention.

Au fond, la tutelle et les lois de protection de la jeunesse sont
remarquablement semblables et leurs moyens de réaliser leurs buts
sont identiques: la garde et le contrôle de la personne du mineur.
En ce qui concerne les intentions de l’une et de l’autre, la tutelle,
visée par la Convention, et « l’éducation protectrice » ont, l’une et
l’autre, le même objectif: la protection des mineurs. La tutelle
remplit son but en confiant la garde et le contrôle de l’enfant à
un individu, parent ou tuteur, et c'est seulement quand cette
méthode de protection échoue qu’intervient le système de la pro-
tection par l’État, au moyen de «l'éducation protectrice » et autres
mesures semblables qui enlèvent aux parents et au tuteur la garde
et le contrôle.

En dépit du propre aveu des Pays-Bas et des allégations sué-
doises en sens contraire, l’article 7 de la Convention, tel que je le
comprends, s'étend clairement aux mesures de protection com-
prises dans l’article 22 a) de la loi suédoise de 1924, lorsqu'elle vise
la possibilité pour les autorités locales de prendre « dans tous les
cas d'urgence » les mesures «nécessaires pour la protection de la
personne » du mineur. Pour prouver le contraire, on a soutenu que
les lois nationales de toutes les parties à la Convention traitant de
la protection des mineurs avaient été mises en vigueur longtemps

Or
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) 143

après celle de la Convention, mais tel n’est pas le cas, tout au moins
en ce qui concerne les deux Etats en cause: les Pays-Bas et la
Suéde. Je crois que la référence aux mesures de protection mention-
nées à l’article 7 n’a été ni accidentelle ni dénuée de sens. Elle sug-
gère nettement que les rédacteurs de la Convention ont clairement
pensé à la nécessité d'introduire une disposition permettant aux
Etats du domicile d'appliquer aux mineurs étrangers des mesures
de protection, conformément à leurs lois présentes ou à venir,
«dans tous les cas d'urgence ». C’est l'interprétation naturelle de l’ar-
ticle 7 et peut-être la seule raisonnable. Au surplus, bien que la loi
néerlandaise introduisant le système de la protection des mineurs
n'ait été mise en vigueur qu'après l’année 1902, cette législation
était déjà envisagée et préparée depuis 1901, et la Suède a promul-
gué sa propre loi sur l'éducation protectrice en 1902, ce qui dé-
montre que les Pays-Bas et la Suède songeaient déjà à l’application
de mesures protectrices. [1 me semble que les rédacteurs de la
Convention de 1902, uniquement préoccupés de l'intérêt des mi-
neurs, ont essayé, bien que visant principalement la tutelle, d’orga-
niser l’application adéquate des différentes méthodes de protection
des Etats signataires, qu’il s’agisse de la tutelle aussi bien que de
toute autre mesure de protection. Ils ont essayé de rendre com-
patible Vinstitution de la tutelle nationale avec les lois et les
mesures de protection locales, en donnant priorité à la première
(articles 1 et 6) sur les secondes (article 7). .

Je maintiens cette opinion en dépit de la position des deux
Parties au litige soumis à la Cour qui, comme je l’ai signalé, pensent
que l’article 7 de la Convention ne s’applique pas. Si la Convention
de 1902 avait été un traité bilatéral, leur interprétation commune
de l’un de ses articles — l’article 7 — m'aurait suffi pour considérer
cette interprétation comme définitive; mais comme la Convention
de 1902 est un traité multilatéral, je crois qu'il est possible d’avoir
une opinion différente de celle des deux Parties en cause sur lappli-
cation de ses articles.

Puisque ce droit de garde et de contrôle appartient au tuteur
d’après les lois néerlandaises, il existe des raisons juridiques suffi-
santes pour décider que Catharina Postema peut, en vertu de la
Convention elle-même, réclamer légitimement la garde et le contrôle
de Marie Elisabeth Boll, le principe fondamental de la Convention
étant que la tutelle sera régie par la loi nationale du mineur (arti-
cles I, 2, 4 et 8 de la Convention). Telle est certainement la raison
pour laquelle le Tribunal de première instance néerlandais de
Dordrecht, lorsqu'il a nommé tutrice Mme Postema, le 5 août
1954, a, en même temps, ordonné que l'enfant lui serait
confiée. Mais si cela ne suffisait pas, l’article 6 de la Convention
lèverait les moindres doutes quand il dit «l’administration tuté-
laire s'étend à la personne... » du mineur.

92
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) 144

J'en conclus donc en toute sécurité que la Convention régit à
la fois le droit de garde et de contrôle et les mesures de protection
en général, y compris évidemment la mesure de protection dénom-
mée «éducation protectrice » visée à l’article 22 a) de la loi sur la
protection de l’enfance et de la jeunesse du 6 juin 1924. Un corol-
laire nécessaire est que la Convention aurait dû être appliquée par
le tribunal et que le cas de Marie Elisabeth Boll aurait dû être
réglé exclusivement suivant les dispositions de cette Convention.
La tâche du tribunal aurait été ainsi très simplifiée et sa décision,
à mon avis, eût été correcte.

Même si les autorités suédoises ignoraient la nationalité néer-
landaise de la mineure Boll, quand elles ont institué l’« éducation
protectrice » le 26 avril 1954, et même si elles n’ont pas non plus
tenu compte des termes de la Convention de 1902, j'estime que la
mesure protectrice prise par elles pour placer la mineure néerlan-
daise sous le régime de l'éducation protectrice était un acte légal
aux termes de la Convention. Estimant qu’il y avait urgence, ainsi
qu’elles ont dû nécessairement le penser, cette mesure est parfaite-
ment justifiée au regard de l’article 7 de la Convention, qui permet
aux autorités locales de prendre «dans tous les cas d'urgence les
mesures nécessaires pour la protection ... d’un mineur étranger. ».

Par conséquent, l'institution d’une mesure protectrice ne consti-
tue pas en elle-même une violation de la Convention. Je vais jus-
qu'à penser que les autorités suédoises semblent avoir été dans
l'obligation morale aussi bien que légale de prendre de telles me-
sures de protection, à juger d’après les informations succinctes que
possède la Cour sur la vraie situation de la mineure Boll.

Il ne reste qu’à décider si, d’après les termes dela Convention,
le maintien de ces mesures de protection peut, lui aussi, être consi-
déré comme compatible avec les dispositions du traité de 1902.
Amon sens, il aurait fallu répondre à cette question par la négative.
On ne peut concevoir une urgence de quatre ans et demi, en parti-
culier si l’on pense comme moi que l’urgence envisagée par l’article 7
de la Convention appelle deux éléments, l’un de fait, l’autre de
droit, c’est-à-dire une nécessité pratique pour l’enfant, aussi bien
que l’absence de protection légale efficace, soit parce qu'il n’a pas
encore été désigné de tuteur, soit parce que, dans le cas contraire,
celui-ci n’agit pas ou ne peut agir efficacement.

La nécessité pratique peut s'étendre sur une période de temps
indéfinie mais, une fois que le but de la Convention a été rempli,
en ce sens que le mineur étranger peut être considéré comme suffi-
samment protégé d’après les lois de sa propre nationalité, la notion
d'urgence ne peut plus s'appliquer dans le cas actuel; dès que Mme
Postema s’est montrée légalement et pratiquement capable de se
charger de la mineure Boll et d'exercer ses droits et devoirs de
tutrice conformément aux lois néerlandaises. I] ne m'est pas pos-
sible de comprendre l’objet de l’article 6 de la Convention autre-
ment que comme imposant aux autorités locales, judiciaires ou

93
CONVENTION DE 1902 (OP. DISS. M. CORDOVA) 145

administratives, de remettre l'enfant étranger à la garde et au
contrôle du tuteur nommé conformément aux lois nationales du
mineur, et, par conséquent, ce n’est que dans le cas où la mineure
Boll resterait en Suède après avoir été remise à la tutrice néerlan-
daise et où les faits à venir justifieraient encore l'intervention de
l’État en faveur de l’enfant et à l'encontre de la tutrice légalement
désignée que les autorités suédoises seront fondées — par leur loi
nationale et absolument en dehors de la Convention à laquelle elles
se sont déjà conformées — d’instituer une nouvelle «éducation
protectrice », mais celle qui a été provisoirement créée et qui existe
à l’heure actuelle doit prendre fin immédiatement.

Je refuse d'admettre que la Convention ne s'applique pas à ce
cas, ainsi que l'interprétation des dispositions de la loi sur l’éduca-
tion protectrice comme donnant droit à l’État du domicile de
retenir un mineur étranger — dans le cas actuel, Marie Elisabeth
Boll — indéfiniment sur son territoire, pour lui imposer sa protec-
tion, en refusant de remettre l’enfant à la tutrice légalement dési-
gnée — Mme Postema —, ce qui est l'effet logique, juridique voulu
et attendu de l’article 6 de la Convention. L'effet le plus étrange
de la loi de l'éducation protectrice, de garder un mineur étranger
dans le pays de son domicile contre la volonté exprimée du tuteur
étranger légalement désigné, me paraît injustifié et illégal, d’après
les principes généraux du droit international, même en l'absence
d’une Convention comme celle de 1902.

 

Tel serait le cas, par exemple, d’une prétendue loi de droit public
ou d’une loi d’ordre public qui imposerait aux mineurs, nationaux
ou étrangers, un travail forcé dans les champs, afin d’obtenir pour
la communauté les récoltes nécessaires. Le but et la portée de cette
loi seraient certainement tout différents de ceux d’une convention
visant la tutelle, mais pourrait-on dire que le tuteur étranger ne
peut empêcher que ce travail forcé soit imposé à son pupille étranger
en le retirant du pays de son domicile? La loi locale peut-elle
empêcher qu’on retire du pays le mineur étranger parce qu'il s’agit
d’une loi de droit public, ou se rapportant à l’ordre public, ou parce
qu’elle a un but et une portée différents de ceux de la Convention?

Il me semble que j’arriverais 4 la méme conclusion dans le cas
de toute loi nationale autre qu'une loi pénale qui aurait l’effet de
refuser 4 un étranger, adulte ou mineur, le droit de quitter le pays
de son domicile.

De tout ce qui précède, j’en arrive à l’opinion müûrement réflé-
chie que la deuxiéme conclusion finale du Gouvernement néerlan-
dais, insérée par son agent dans ses conclusions déposées le 3 octobre
dernier, aux termes de laquelle la Suède est tenue de mettre fin à
l’éducation protectrice, aurait dû être admise par la Cour.

(Signé) R. CÉRDOVA.

94
